Exhibit 10.2 401(k) Plan Attachment A Page1of 9 CLECO POWER LLC 401(k) SAVINGS AND INVESTMENT PLAN (As Amended and Restated Effective October 1, 2005) AMENDMENT NUMBER 3 WHEREAS, Cleco Power LLC sponsors the Cleco Power LLC 401(k) Savings and Investment Plan (the "Plan"), which was originally established effective as of January 1, 1985; and WHEREAS, the Plan most recently was amended and restated effective October 1, 2005; and WHEREAS, Cleco Power LLC desires to amend the Plan to provide enhanced benefits to participants who were hired or rehired on or after August 1, 2007 and who are not eligible for and will not accrue benefits under the Cleco Corporation Pension Plan. NOW, THEREFORE, the Plan is amended effective as of August 1, 2007, in the following respects: 1.
